Exhibit 10.42


DEXCOM, INC.
AMENDED AND RESTATED 2015 EQUITY INCENTIVE PLAN
(March 16, 2017)
1. PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, and any Parents and Subsidiaries that
exist now or in the future, by offering them an opportunity to participate in
the Company’s future performance through the grant of Awards. Capitalized terms
not defined elsewhere in the text are defined in Section 28.
2. SHARES SUBJECT TO THE PLAN.
2.1. Number of Shares Available. Subject to Sections 2.5, and 21 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the date of adoption of this
Plan by the Board, is 7,600,000 Shares, plus (i) Shares that are subject to
stock options or other awards granted under the Company’s 2005 Equity Incentive
Plan (the “Prior Plan”) on the Effective Date (as defined below), that cease to
be subject to such stock options or other awards by forfeiture or otherwise
after the Effective Date for any reason other than the exercise of a stock
option or SAR, (ii) Shares issued under the Prior Plan that are repurchased by
the Company at the original issue price; or (iii) Shares that are subject to
stock options or other awards granted under the Prior Plan that otherwise
terminate without Shares being issued.
2.2. Lapsed, Returned Awards. Shares subject to Awards, and Shares issued under
this Plan under any Award, will again be available for grant and issuance in
connection with subsequent Awards under this Plan to the extent such Shares: (a)
are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company at the original issue
price; (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (d) are surrendered pursuant to
an Exchange Program. To the extent an Award under this Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under this Plan. Shares used to pay the exercise
price of an Award, Shares withheld to satisfy the tax withholding obligations
related to an Award or Shares repurchased by the Company for any reason other
than Shares repurchased at their original issue price, in each case will not
become available for future grant or sale under this Plan. Except as set forth
above, any Awards granted including but not limited to Awards granted as SARs
shall reduce the number of shares granted on a one-for-one Share for Share basis
and any Shares withheld shall not again be made available for Awards under the
Plan. To the extent that any Award is forfeited, repurchased or terminates
without Shares being issued, Shares may again be available for issuance under
this Plan. For the avoidance of doubt, Shares that otherwise become available
for grant and issuance because of the provisions of this Section 2.2 shall not
include Shares subject to Awards that initially became available because of the
substitution clause in Section 21.2 hereof.
2.3. Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.
2.4. Limitations. No more than 7,600,000 Shares shall be issued pursuant to the
exercise of ISOs.
2.5. Adjustment of Shares. If the number of outstanding Shares is changed by an
extraordinary cash dividend, a stock dividend, recapitalization, spin-off, stock
split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company, without consideration,
then (a) the number of Shares reserved for issuance and future grant under this
Plan set forth in Sections 2.1 and 2.2, (b) the Exercise Prices of and number of
Shares subject to outstanding Options and SARs, (c) the number of Shares subject
to other outstanding Awards, (d) the maximum number of Shares that may be issued
as ISOs set forth in Section 2.4, and (e) the maximum number of Shares that may
be issued to an individual or to a new Employee in any one calendar year set
forth in Section 3 or to a Non-Employee Director in Section 12 shall be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and in compliance with applicable securities laws;
provided that fractions of a Share will not be issued but will either be
replaced by a cash payment equal to the Fair Market Value of such fraction of a
Share or will be rounded up (down in the case of ISOs) to the nearest whole
Share, as determined by the Committee; and provided further that the Exercise
Price of any Option may not be decreased to below the par value of the Shares.
2.6. Vesting / Acceleration Restriction. Awards shall not provide for any
vesting prior to at least twelve (12) months from grant. In addition, the
Committee will not permit the discretionary acceleration of vesting of Awards.
Notwithstanding the foregoing, the Committee may permit (i) acceleration of
vesting of Awards in the event of the Participant’s death or Disability, or
Change of Control and (ii) the vesting of Awards on any basis prior to twelve
(12) months from grant or any acceleration of vesting of Awards representing up
to an aggregate of five percent (5%) of the Shares reserved and available for
grant under the Plan.
3. ELIGIBILITY. ISOs may be granted only to an eligible Employee. All other
Awards may be granted to an eligible Employee, Consultant, Director or
Non-Employee Director; provided such Consultant, Director or Non-Employee
Director renders bona fide services not in connection with the offer and sale of
securities in a capital-raising transaction. No Participant will be eligible to
be granted more than 1,000,000 Shares in any calendar year under this Plan
pursuant to the grant of Awards except that a new Employee (including a new
Employee who is also an officer or director of the Company or any Parent,
Subsidiary or Affiliate) is eligible to be granted up to a maximum of 2,000,000
Shares in the calendar year in which such Employee commences employment.
4. ADMINISTRATION.




--------------------------------------------------------------------------------






4.1. Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:
(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;
(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;
(c) select persons to receive Awards;
(d) determine the form and terms and conditions, not inconsistent with the terms
of this Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, subject to Section 2.6, the time or
times when Awards may vest and be exercised (which may be based on performance
criteria) or settled, subject to Section 2.6, any vesting acceleration or waiver
of forfeiture restrictions, the method to satisfy tax withholding obligations or
any other tax liability legally due, and any restriction or limitation regarding
any Award or the Shares relating thereto, based in each case on such factors as
the Committee will determine;
(e) determine the number of Shares or other consideration subject to Awards;
(f) determine the Fair Market Value and interpret the applicable provisions of
this Plan and the definition of Fair Market Value in connection with
circumstances that impact the Fair Market Value, if necessary;
(g) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;
 
(h) grant waivers of Plan or Award conditions;
(i) determine the vesting, exercisability and payment of Awards;
(j) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;
(k) determine whether an Award has been earned;
(l) determine the terms and conditions of any, and to institute any Exchange
Program approved by stockholders;
(m) reduce or waive any criteria with respect to Performance Factors;
(n) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships, including without limitation (i) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(iii) a change in accounting standards required by generally accepted accounting
principles, provided that such adjustments are consistent with the regulations
promulgated under Section 162(m) of the Code with respect to persons whose
compensation is subject to Section 162(m) of the Code;
(o) adopt terms and conditions, rules and/or procedures (including the adoption
of any subplan under this Plan and any country addenda to the Award Agreements)
relating to the operation and administration of this Plan to accommodate grants
to participants residing outside of the United States and comply with the
requirements of local law and procedures;
(p) make all other determinations necessary or advisable for the administration
of this Plan; and
(q) delegate any of the foregoing to a subcommittee consisting of one or more
executive officers pursuant to a specific delegation as permitted by applicable
law, including Section 157(c) of the Delaware General Corporation Law.
4.2. Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
this Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under
this Plan. Any dispute regarding the interpretation of this Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.
4.3. Section 162(m) of the Code and Section 16 of the Exchange Act. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code the Committee shall include at
least two persons who are “outside directors” (as defined under Section 162(m)
of the Code) and at least two such “outside directors” shall approve the grant
of such Award and timely determine (as applicable) the Performance Period and
any Performance Factors applicable to the vesting or settlement of any portion
of such Award. When required by Section 162(m) of the Code, prior to settlement
of any such Award at least two such “outside directors” then serving on the
Committee shall determine and certify in writing the extent to which the
performance goals based on such Performance Factors have been timely achieved
and the extent to which the Shares subject to such Award have thereby been
earned. Awards granted to Participants who are subject to Section 16 of the
Exchange Act must be approved by two or more “non-employee directors” (as
defined in the regulations




--------------------------------------------------------------------------------




promulgated under Section 16 of the Exchange Act). To preserve its original
intent at the time of grant with respect to the Performance Factors, and
provided that such adjustments are consistent with the regulations promulgated
under Section 162(m) of the Code, the Committee, in its sole discretion, may
adjust the performance goals and Performance Factors to account for changes in
law and accounting and to make such adjustments as the Committee deems necessary
or appropriate to reflect the impact of extraordinary or unusual items, events
or circumstances to avoid windfalls or hardships, including without limitation
(i) restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring charges, (ii) an event either not directly related to
the operations of the Company or not within the reasonable control of the
Company’s management, or (iii) a change in accounting standards required by
generally accepted accounting principles.
4.4. Documentation. The Award Agreement for a given Award, this Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.
4.5. Foreign Award Recipients. Notwithstanding any provision of this Plan to the
contrary, in order to comply with the laws and practices in countries other than
the United States in which the Company and its Subsidiaries and Affiliates
operate or have employees or other individuals eligible for Awards, the
Committee, in its sole discretion, shall have the power and authority to: (i)
determine which Subsidiaries and Affiliates shall be covered by this Plan; (ii)
determine which individuals outside the United States are eligible to
participate in this Plan, which may include individuals who provide services to
the Company, Subsidiary or Affiliate under an agreement with a foreign nation or
agency; (iii) modify the terms and conditions of any Award granted to
individuals who are located outside the United States or who are foreign
nationals to comply with applicable foreign laws, policies, customs and
practices; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent determined necessary or advisable by the
Committee and provided that (a) no such subplans and/or modifications shall
increase the share limitations contained in Section 2.1 hereof and (b) in such
instance, such subplans and/or modifications shall be attached to this Plan as
appendices; and (v) take any action, before or after an Award is made, that the
Committee determines to be necessary or advisable to obtain approval or comply
with any local governmental regulatory exemptions or approvals. Notwithstanding
the foregoing, the Committee may not take any actions hereunder, and no Award
shall be granted, that would violate the Exchange Act or any other applicable
United States securities law, the Code or any other applicable United States
governing statute or law.
5. OPTIONS. An Option is the right but not the obligation to purchase a Share,
subject to certain conditions, if applicable, granted to an eligible Employee,
Consultant or Director. All Options shall be granted pursuant to an Award
Agreement.
5.1. Terms of Options. Each Option granted under this Plan will be identified as
an Incentive Stock Options within the meaning of the Code (“ISO”) or a
Nonqualified Stock Option (“NSO”). Applicable conditions may be based on
completion of a specified number of years of service with the Company or upon
satisfaction of performance goals based on Performance Factors during a
Performance Period as set out in advance in the Award Agreement. Prior to the
grant of an Option that is being earned upon satisfaction of performance goals
based on Performance Factors, the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Option; (b) select
from among the Performance Factors to be used to measure performance goals, if
any; and (c) determine the number of Shares that may be earned by the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Options that are subject to different Performance
Periods and having performance goals based on different Performance Factors and
other criteria.
5.2. Date of Grant. An Option’s date of grant will be that date on which the
Committee makes the determination to grant such Option, or any such future date
specified by the Committee. The Award Agreement will be delivered to the
Participant within a reasonable time after the date of grant.
5.3. Exercise Period. Subject to Section 2.6, Options will vest and be
exercisable within the times or upon the conditions as set forth in the Award
Agreement; provided, however, that no Option will be exercisable after the
expiration of ten (10) years from the date of grant; and provided further that
no ISO granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee also may provide
for Options to vest and be exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of Shares as the Committee determines.
5.4. Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (i) the Exercise Price of
an Option will be not less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant and (ii) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will be not less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased must be made in accordance with Section 11 of
this Plan, the Award Agreement and any procedures established by the Company.
5.5. Method of Exercise. Any Option granted hereunder will vest and be
exercisable at such times and under such conditions as determined by the
Committee and set forth in the Award Agreement, subject to the terms and
conditions of this Plan. An Option may not be exercised for a fraction of a
Share. An Option will be deemed exercised when the Company receives: (i) notice
of exercise (in such form as the Committee may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised plus payment or provision for
applicable withholding taxes. Shares issued upon exercise of an Option will be
issued in the name of the Participant. Notwithstanding the exercise of the
Option, until such time as the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder will exist with respect to the Shares. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 2.5 of
this Plan. Exercising an Option in any manner will decrease the number




--------------------------------------------------------------------------------




of Shares thereafter available, both for purposes of this Plan and for sale
under the Option, by the number of Shares as to which the Option is exercised.
(a) Termination of Service. If the Participant’s Service terminates for any
reason except a termination by the Company for Cause or because of the
Participant’s death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable by the Participant on the date Participant’s Service terminates, no
later than three (3) months after the date Participant’s Service terminates (or
such shorter or longer time period as may be determined by the Committee, with
any exercise beyond three (3) months after the date Participant’s Service
terminates deemed to be the exercise of an NSO), but in any event no later than
the expiration date of the Options.
(b) Death. If the Participant’s Service terminates because of the Participant’s
death (or the Participant dies within three (3) months after Participant’s
Service terminates for any reason except a termination by the Company for Cause
or because of the Participant’s Disability), then the Participant’s Options may
be exercised only to the extent that such Options would have been exercisable by
the Participant on the date Participant’s Service terminates and must be
exercised by the Participant’s legal representative, or authorized assignee, no
later than twelve (12) months after the date Participant’s Service terminates
(or such shorter or longer time period as may be determined by the Committee),
but in any event no later than the expiration date of the Options.
(c) Disability. If the Participant’s Service terminates because of the
Participant’s Disability, then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant (or the Participant’s legal representative or authorized assignee)
no later than twelve (12) months after the date Participant’s Service terminates
(with any exercise beyond (a) three (3) months after the date Participant’s
employment terminates when the termination of Service is for a Disability that
is not a “permanent and total disability” as defined in Section 22(e)(3) of the
Code, or (b) twelve (12) months after the date Participant’s employment
terminates when the termination of Service is for a Disability that is a
“permanent and total disability” as defined in Section 22(e)(3) of the Code,
deemed to be exercise of an NSO), but in any event no later than the expiration
date of the Options.
(d) Cause. If the Participant is terminated by the Company for Cause, then
Participant’s Options shall expire on the date Service terminates, or at such
later time and on such conditions as are determined by the Committee, but in any
event no later than the expiration date of the Options. Unless otherwise
provided in the Award Agreement, Cause shall have the meaning set forth in this
Plan.
5.6. Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent a Participant from exercising the Option for the
full number of Shares for which it is then exercisable.
5.7. Limitations on ISOs. With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NSOs. For
purposes of this Section 5.7, ISOs will be so evaluated in the order in which
they were granted, beginning with the grant first in time. The Fair Market Value
of the Shares will be determined as of the Option’s date of grant. In the event
that the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the Fair Market Value of
Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.
5.8. Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Subject to Section 18, the Committee may (a) reduce the
Exercise Price of outstanding Options or (b) grant Options in substitution for
cancelled options or other Awards authorized under the Plan. Any outstanding ISO
that is modified, extended, renewed or otherwise altered will be treated in
accordance with Section 424(h) of the Code.
5.9. Notice of Disqualifying Dispositions of Shares Acquired on Exercise of an
ISO. If a Participant sells or otherwise disposes of any Shares acquired
pursuant to the exercise of an ISO on or before the later of (a) the date two
years after the Date of Grant, and (b) the date one year after the exercise of
the ISO (in either case, a “Disqualifying Disposition”), the Company may require
the Participant to immediately notify the Company in writing of such
Disqualifying Disposition.
5.10. No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code
5.11. Termination of Service. Except as otherwise set forth in the Award
Agreement or as otherwise determined by the Committee, vesting ceases on the
date Participant’s Service terminates.
6. RESTRICTED STOCK AWARDS. A Restricted Stock Award is an offer by the Company
to sell Shares subject to restrictions (“Restricted Stock”) to an eligible
Employee, Consultant, or Director. The Committee will determine to whom an offer
will be made, the number of Shares the Participant may purchase, the Purchase
Price, the restrictions applicable to the Shares and all other terms and
conditions of the Restricted Stock Award, subject to this Plan.
6.1. Restricted Stock Purchase Agreement. All purchases under a Restricted Stock
Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the




--------------------------------------------------------------------------------




Company an Award Agreement with full payment of the Purchase Price plus payment
or provision for applicable withholding taxes, within thirty (30) days from the
date the Award Agreement was delivered to the Participant. If the Participant
does not accept such Award within thirty (30) days, then such Restricted Stock
Award will terminate, unless the Committee determines otherwise.
6.2. Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value but not less
than the par value of the Shares on the date the Restricted Stock Award is
granted. Payment of the Purchase Price must be made in accordance with Section
11 of this Plan, and the Award Agreement and in accordance with any procedures
established by the Company.
6.3. Terms of Restricted Stock Awards. Subject to Section 2.6, Restricted Stock
Awards will be subject to such restrictions as the Committee may impose or are
required by law. Applicable restrictions may be based on completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during a Performance Period as
set out in advance in the Award Agreement. Prior to the grant of a Restricted
Stock Award that is being earned upon satisfaction of performance goals based on
Performance Factors, the Committee shall: (a) determine the nature, length and
starting date of any Performance Period for the Restricted Stock Award; (b)
select from among the Performance Factors to be used to measure performance
goals, if any; and (c) determine the number of Shares that may be earned by the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Restricted Stock Awards that are subject to
different Performance Periods and having performance goals based on different
Performance Factors and other criteria.
6.4. Termination of Service. Except as otherwise set forth in the Award
Agreement or as otherwise determined by the Committee, vesting ceases on the
date Participant’s Service terminates.
7. STOCK BONUS AWARDS. A Stock Bonus Award is an award of Shares made to an
eligible Employee, Consultant, or Director in consideration for Services to be
rendered or for past Services already rendered to the Company or any Parent or
Subsidiary, as permitted by law. All Stock Bonus Awards shall be made pursuant
to an Award Agreement. No payment from the Participant will be required for
Shares awarded pursuant to a Stock Bonus Award.
7.1. Terms of Stock Bonus Awards. Subject to Section 2.6, the Committee will
determine to whom a Stock Bonus Award will be made, the number of Shares under
the Stock Bonus Award, the restrictions, if any, applicable to such Shares and
all other terms and conditions of the Stock Bonus Award, subject to this Plan.
Applicable restrictions may be based upon completion of a specified number of
years of service with the Company or upon satisfaction of performance goals
based on Performance Factors during a Performance Period as set out in advance
in the Award Agreement. Prior to the grant of any Stock Bonus Award that is
being earned upon satisfaction of performance goals, the Committee shall: (a)
determine the nature, length and starting date of any Performance Period for the
Stock Bonus Award; (b) select from among the Performance Factors to be used to
measure performance goals; and (c) determine the number of Shares that may be
awarded to the Participant. Performance Periods may overlap and a Participant
may participate simultaneously with respect to Stock Bonus Awards that are
subject to different Performance Periods and performance goals based on
different Performance Factors and other criteria.
7.2. Form of Payment to Participant. As determined in the sole discretion of the
Committee, a Stock Bonus Award may be paid in the form of cash, whole Shares, or
a combination thereof, based on the Fair Market Value (as of the date of
payment) of the Shares earned under such Stock Bonus Award.
7.3. Termination of Service. Except as otherwise set forth in the Award
Agreement or as otherwise determined by the Committee, vesting ceases on the
date Participant’s Service terminates.
 
8. STOCK APPRECIATION RIGHTS. A Stock Appreciation Right (“SAR”) is an award to
an eligible Employee, Consultant, or Director that may be settled in cash, or
Shares (which may consist of Restricted Stock), having a value equal to (a) the
difference between the Fair Market Value on the date of exercise over the
Exercise Price multiplied by (b) the number of Shares with respect to which the
SAR is being settled (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement). All SARs shall be made pursuant to
an Award Agreement.
8.1. Terms of SARs. The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR; (b)
the Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant’s termination of Service on each SAR. The Exercise
Price of the SAR will be determined by the Committee when the SAR is granted,
and may be not less than Fair Market Value or the par value of the Shares. A SAR
may be awarded upon satisfaction of Performance Factors, if any, during any
Performance Period as are set out in advance in the Award Agreement. Prior to
the grant of any SAR that is being earned upon satisfaction of performance
goals, then the Committee will: (x) determine the nature, length and starting
date of any Performance Period for each SAR; and (y) select from among the
Performance Factors to be used to measure the performance, if any. Performance
Periods may overlap and Participants may participate simultaneously with respect
to SARs that are subject to different Performance Periods and performance goals
based on different Performance Factors and other criteria.
8.2. Exercise Period and Expiration Date. Subject to Section 2.6, a SAR will be
exercisable within the times or upon the occurrence of events determined by the
Committee and set forth in the Award Agreement. The SAR Agreement shall set
forth the expiration date; provided that no SAR will be exercisable after the
expiration of ten (10) years from the date the SAR is granted. The Committee may
also provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Notwithstanding the foregoing, the rules of Section 5.6
also will apply to SARs.




--------------------------------------------------------------------------------






8.3. Form of Settlement. Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying (i)
the difference between the Fair Market Value of a Share on the date of exercise
over the Exercise Price; times (ii) the number of Shares with respect to which
the SAR is exercised (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement). At the discretion of the
Committee, the payment from the Company for the SAR exercise may be in cash, in
Shares of equivalent value, or in some combination thereof. The portion of a SAR
being settled may be paid currently or on a deferred basis with such interest or
dividend equivalent, if any, as the Committee determines, provided that the
terms of the SAR and any deferral satisfy the requirements of Section 409A of
the Code.
8.4. Termination of Service. Except as otherwise set forth in the Award
Agreement or as otherwise determined by the Committee, vesting ceases on the
date Participant’s Service terminates.
9. RESTRICTED STOCK UNITS. A Restricted Stock Unit (“RSU”) is an award to an
eligible Employee, Consultant, or Director covering a number of Shares that may
be settled in cash, or by issuance of those Shares (which may consist of
Restricted Stock). All RSUs shall be made pursuant to an Award Agreement.
9.1. Terms of RSUs. Subject to Section 2.6, the Committee will determine the
terms of an RSU including, without limitation: (a) the number of Shares subject
to the RSU; (b) the time or times during which the RSU may be settled; (c) the
consideration to be distributed on settlement; and (d) the effect of the
Participant’s termination of Service on each RSU. An RSU may be awarded upon
satisfaction of such performance goals based on Performance Factors during any
Performance Period as are set out in advance in the Award Agreement. Prior to
the grant of any RSU that is being earned upon satisfaction of performance
goals, the Committee will: (x) determine the nature, length and starting date of
any Performance Period for the RSU; (y) select from among the Performance
Factors to be used to measure the performance, if any; and (z) determine the
number of Shares deemed subject to the RSU. Performance Periods may overlap and
participants may participate simultaneously with respect to RSUs that are
subject to different Performance Periods and performance goals based on
different Performance Factors and other criteria.
9.2. Form and Timing of Settlement. Payment of earned RSUs shall be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.
9.3. Termination of Service. Except as otherwise set forth in the Award
Agreement or as otherwise determined by the Committee, vesting ceases on the
date Participant’s Service terminates.
10. PERFORMANCE AWARDS. A Performance Award is an award to an eligible Employee,
Consultant, or Director of Performance Shares or a cash bonus denominated in
Shares that may be settled in cash, or by issuance of those Shares (which may
consist of Restricted Stock). Grants of Performance Awards shall be made
pursuant to an Award Agreement.
10.1. Terms of Performance Awards. Subject to Section 2.6, the Committee will
determine the terms of a Performance Award including, without limitation: (a)
the number of Shares or amount of cash subject to the Performance Award; (b) the
time or times during which the Performance Award may be settled; and (c) the
consideration to be distributed on settlement, and the effect of the
Participant’s termination of Service on each Performance Award. A Performance
Award may be awarded upon satisfaction of performance goals based on Performance
Factors during any Performance Period as set out in advance in the Award
Agreement. Prior to the grant of any Performance Award that is being earned upon
satisfaction of performance goals, the Committee will: (x) determine the nature,
length and starting date of any Performance Period for the Performance Award;
(y) select from among the Performance Factors to be used to measure such
performance goals, if any; and (z) determine the number of Shares deemed subject
to the Performance Award. Performance Periods may overlap and participants may
participate simultaneously with respect to Performance Awards that are subject
to different Performance Periods and performance goals based on different
Performance Factors and other criteria. No Participant will be eligible to
receive cash-based Awards of (i) more than $5,000,000 of value in the calendar
year grant for all such Awards with a Performance Period greater than one (1)
year, or (ii) more than $3,000,000 of value in the calendar year grant for all
such Awards with a Performance Period of one (1) year or less.
10.2. Termination of Service. Except as otherwise set forth in the Award
Agreement or as otherwise determined by the Committee, vesting ceases on the
date Participant’s Service terminates.
11. PAYMENT FOR SHARE PURCHASES. Payment from a Participant for Shares purchased
pursuant to this Plan may be made in cash or by check or, where approved for the
Participant by the Committee and where permitted by law (and to the extent not
otherwise set forth or prohibited in the applicable Award Agreement):
(a) by cancellation of indebtedness of the Company to the Participant;
(b) by surrender of Shares held by the Participant that have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which said Award will be exercised or settled;
(c) by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;
(d) by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with this Plan;




--------------------------------------------------------------------------------






 
(e) by any combination of the foregoing; or
(f) by any other method of payment as is permitted by applicable law.
Unless determined otherwise by the Committee, all payments under any of the
methods indicated above shall be made in United States dollars.
12. GRANTS TO NON-EMPLOYEE DIRECTORS. Non-Employee Directors are eligible to
receive any type of Award offered under this Plan except ISOs. Awards pursuant
to this Section 12 may be automatically made pursuant to policy adopted by the
Board, or made from time to time as determined in the discretion of the Board.
The aggregate number of Shares subject to Awards granted under this Section 12
to a Non-Employee Director in any calendar year shall not exceed 30,000 Shares.
12.1. Eligibility. Awards pursuant to this Section 12 shall be granted only to
Non-Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this Section
12.
12.2. Vesting, Exercisability and Settlement. Except as set forth in Section 6
and 21, Awards shall vest, be exercisable and be settled as determined by the
Board. With respect to Options and SARs, the exercise price granted to
Non-Employee Directors shall be not less than the Fair Market Value of the
Shares at the time that such Option or SAR is granted.
12.3. Election to receive Awards in Lieu of Cash. A Non-Employee Director may
elect to receive his or her annual retainer payments and/or meeting fees from
the Company in the form of cash or Awards or in a combination thereof, as
determined by the Board. Such Awards shall be issued under this Plan. An
election under this Section 12.3 shall be filed with the Company on the form
prescribed by the Company.
13. WITHHOLDING TAXES.
13.1. Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan or the applicable tax event occurs, the Company
may require the Participant to remit to the Company, or to the Parent,
Subsidiary or Affiliate employing the Participant, an amount sufficient to
satisfy applicable U.S. federal, state, local and international withholding tax
requirements or any other tax or social insurance liability legally due from the
Participant prior to the delivery of Shares pursuant to exercise or settlement
of any Award. Whenever payments in satisfaction of Awards granted under this
Plan are to be made in cash, such payment will be net of an amount sufficient to
satisfy applicable U.S. federal, state, local and international withholding tax
and social insurance requirements or any other tax liability legally due from
the Participant.
13.2. Stock Withholding. The Committee, or its delegate(s), as permitted by
applicable law, in its sole discretion and pursuant to such procedures as it may
specify from time to time and to limitations of local law, may require or permit
a Participant to satisfy such tax withholding obligation or any other tax
liability legally due from the Participant, in whole or in part by (without
limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, (iii) delivering to the
Company Shares having a Fair Market Value equal to the minimum amount required
to be withheld or (iv) withholding from the proceeds of the sale of otherwise
deliverable Shares acquired pursuant to an Award either through a voluntary sale
or through a mandatory sale arranged by the Company. The Fair Market Value of
the Shares to be withheld or delivered will be determined as of the date that
the taxes are required to be withheld.
14. TRANSFERABILITY.
14.1. Transfer Generally. Unless determined otherwise by the Committee or
pursuant to Section 14.2, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent and distribution. If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or by domestic relations order to
a Permitted Transferee, such Award will contain such additional terms and
conditions as the Committee deems appropriate. All Awards shall be exercisable:
(i) during the Participant’s lifetime only by (A) the Participant, or (B) the
Participant’s guardian or legal representative; (ii) after the Participant’s
death, by the legal representative of the Participant’s heirs or legatees; and
(iii) in the case of all awards except ISOs, by a Permitted Transferee.
14.2. Beneficiaries. Each Participant under this Plan may, from time to time,
name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under this Plan is to be paid in case of such
Participant’s death before he or she receives any or all of such benefit. Each
such designation shall revoke all prior designations by the same Participant,
shall be in a form prescribed by the Committee, and will be effective only when
filed by such Participant in writing with the Company during such Participant’s
lifetime. In the absence of any such beneficiary designation, benefits remaining
unpaid or rights remaining unexercised at such Participant’s death shall be paid
to or exercised by such Participant’s executor, administrator, or legal
representative.
15. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
15.1. Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any Dividend Equivalent Rights permitted by an
applicable Award Agreement. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of




--------------------------------------------------------------------------------




a stock dividend, stock split or any other change in the corporate or capital
structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
such stock dividends or stock distributions with respect to Unvested Shares, and
any such dividends or stock distributions shall be accrued and paid only at such
time if any, as such Unvested Shares become vested Shares. The Committee, in its
discretion, may provide in the Award Agreement evidencing any Award that the
Participant shall be entitled to Dividend Equivalent Rights with respect to the
payment of cash dividends on Shares subject to such Award during the period
beginning on the date the Award is granted and ending, with respect to each
Share subject to the Award, on the earlier of the date on which the Award is
exercised or settled or the date on which they are forfeited; provided, that
under no circumstances may Dividend Equivalent Rights be granted for any Option
or SAR and provided, further, that no Dividend Equivalent Right shall be paid
with respect to Unvested Shares, and any such dividends or stock distributions
shall be accrued and paid only at such time, if any, as such Unvested Shares
become vested Shares. Such Dividend Equivalent Rights, if any, shall be credited
to the Participant in the form of additional whole Shares as of the date of
payment of such cash dividends on Shares
15.2. Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s termination of Service at any time within ninety
(90) days after the later of the date Participant’s Service terminates and the
date the Participant purchases Shares under this Plan, for cash and/or
cancellation of purchase money indebtedness, at the Participant’s Purchase Price
or Exercise Price, as the case may be.
16. CERTIFICATES. All Shares or other securities whether or not certificated,
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable U.S. federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.
17. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.
18. EXCHANGE AND BUYOUT OF AWARDS. An Exchange Program, including but not
limited to any repricing of Options or SARs is not permitted without prior
stockholder approval.
19. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities and exchange control laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance. Notwithstanding any other provision in this
Plan, the Company will have no obligation to issue or deliver certificates for
Shares under this Plan prior to: (a) obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable; and/or (b)
completion of any registration or other qualification of such Shares under any
state or federal or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable. The Company will be under no
obligation to register the Shares with the SEC or to effect compliance with the
registration, qualification or listing requirements of any foreign or state
securities laws, exchange control laws, stock exchange or automated quotation
system, and the Company will have no liability for any inability or failure to
do so.
20. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary or Affiliate or limit in any way the right of
the Company or any Parent, Subsidiary or Affiliate to terminate Participant’s
employment or other relationship at any time.
21. CORPORATE TRANSACTIONS.
21.1. Assumption or Replacement of Awards by Successor. In the event that the
Company is subject to a Corporate Transaction, outstanding Awards acquired under
this Plan shall be subject to the documentation evidencing the Corporate
Transaction, which need not treat all outstanding Awards in an identical manner.
Such agreement, without the Participant’s consent, shall provide for one or more
of the following with respect to all outstanding Awards as of the effective date
of such Corporate Transaction.
(a) The continuation of an outstanding Award by the Company (if the Company is
the successor entity).
(b) The assumption of an outstanding Award by the successor or acquiring entity
(if any) of such Corporate Transaction (or by its parents, if any), which
assumption, will be binding on all selected Participants; provided that the
exercise price and the number and nature of shares issuable upon exercise of any
such option or stock appreciation right, or any award that is subject to Section
409A of the Code, will be




--------------------------------------------------------------------------------




adjusted appropriately pursuant to Section 424(a) of the Code.
 
(c) The substitution by the successor or acquiring entity in such Corporate
Transaction (or by its parents, if any) of an equivalent award with
substantially the same terms for such outstanding Award (except that the
exercise price and the number and nature of shares issuable upon exercise of any
such option or stock appreciation right, or any award that is subject to Section
409A of the Code, will be adjusted appropriately pursuant to Section 424(a) of
the Code).
(d) A payment to the Participant equal to the excess of (i) the Fair Market
Value of the Shares subject to the Award as of the effective date of such
Corporate Transaction over (ii) the Exercise Price or Purchase Price of Shares,
as the case may be, subject to the Award in connection with the cancellation of
the Award. Such payment will be made in the form of cash, cash equivalents, or
securities of the surviving corporation or its parent with a Fair Market Value
equal to the required amount. The successor corporation may provide
substantially similar consideration to Participants as was provided to
stockholders (after taking into account the existing provisions of the Awards).
Subject to Section 409A of the Code, such payment may be made in installments,
may be deferred until the date or dates when the Award would have become
exercisable or such Shares would have vested, and such payment may be subject to
vesting based on the Participant’s continuing such payment initially will be
calculated without regard to whether or not the Award is then exercisable or
such Shares are then vested. In addition, any escrow, holdback, earnout or
similar provisions in the agreement for such Corporate Transaction may apply to
such payment to the same extent and in the same manner as such provisions apply
to the holders of Shares. If the Exercise Price of the Shares subject to an
Option exceeds the Fair Market Value of such Shares, then the Option may be
cancelled without making a payment to the Participant. For purposes of this
subsection, the Fair Market Value of any security will be determined without
regard to any vesting conditions that may apply to such security.
The Board shall have full power and authority to assign the Company’s right to
repurchase or re-acquire or forfeiture rights to such successor or acquiring
corporation. Notwithstanding the foregoing, solely upon a Corporate Transaction
in which the successor or acquiring corporation refuses to assume, convert,
replace or substitute Awards, as provided above, pursuant to a Corporate
Transaction notwithstanding any other provision in this Plan to the contrary,
and unless otherwise determined by the Committee, all Awards granted under this
Plan shall accelerate in full as of the time of consummation of the Corporate
Transaction. In such event, the Committee will notify the Participant in writing
or electronically that such Award will be exercisable for a period of time
determined by the Committee in its sole discretion, and such Award will
terminate upon the expiration of such period. Awards need not be treated
similarly in a Corporate Transaction.
21.2. Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code). In the event the
Company elects to grant a new Option in substitution rather than assuming an
existing option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards shall not reduce the number of Shares
authorized for grant under this Plan or authorized for grant to a Participant in
a calendar year.
21.3. Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.
 
22. ADOPTION AND STOCKHOLDER APPROVAL. This Plan shall be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.
23. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board. After this Plan is
terminated or expires, no Awards may be granted but Awards previously granted
shall remain outstanding in accordance with their applicable terms and
conditions and this Plan’s terms and conditions. This Plan and all Awards
granted hereunder shall be governed by and construed in accordance with the laws
of the State of Delaware (excluding its conflict of laws rules).
24. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.
25. NONEXCLUSIVITY OF THE PLAN; UNFUNDED PLAN. Neither the adoption of this Plan
by the Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock awards and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.
26. INSIDER TRADING POLICY. Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.




--------------------------------------------------------------------------------




 
27. ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY. All Awards held
by an executive officer shall be subject to clawback, recoupment or forfeiture
(i) to the extent that such executive officer is determined to have engaged in
fraud or intentional illegal conduct materially contributing to a financial
restatement, as determined by the Board in its sole discretion, (ii) as provided
under any clawback, recoupment or forfeiture policy adopted by the Board or
(iii) required by law. Such clawback, recoupment or forfeiture policy, in
addition to any other remedies available under applicable law, may require the
cancellation of outstanding Awards and the recoupment of any gains realized with
respect to Awards.
28. DEFINITIONS. As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:
28.1. “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company and (ii)
any entity in which the Company has a significant equity interest, in either
case as determined by the Committee, whether now or hereafter existing.
28.2. “Award” means any award under this Plan, including any Option, Restricted
Stock, Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.
28.3. “Award Agreement” means, with respect to each Award, the written or
electronic agreement between the Company and the Participant setting forth the
terms and conditions of the Award and country-specific appendix thereto for
grants to non-U.S. Participants, which shall be in substantially a form (which
need not be the same for each Participant) that the Committee (or in the case of
Award agreements that are not used for Insiders, the Committee’s delegate(s))
has from time to time approved, and will comply with and be subject to the terms
and conditions of this Plan.
 
28.4. “Board” means the Board of Directors of the Company.
28.5. “Cause” means termination of the Participant’s Service on the basis of the
Participant’s conviction (or a plea of nolo contendere) of fraud,
misappropriation, embezzlement or any other act or acts of dishonesty
constituting a felony and resulting or intended to result directly or indirectly
in a substantial gain or personal enrichment to the Participant at the expense
of the Company or any Subsidiary.
28.6. “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.
28.7. “Committee” means the Compensation Committee of the Board or those persons
to whom administration of this Plan, or part of this Plan, has been delegated as
permitted by law.
28.8. “Common Stock” means the common stock of the Company.
28.9. “Company” means Dexcom, Inc., or any successor corporation.
28.10. “Consultant” means any person, including an advisor or independent
contractor, engaged by the Company or a Parent, Subsidiary or Affiliate to
render services to such entity.
28.11. “Corporate Transaction” means the occurrence of any of the following
events: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then-outstanding voting securities; provided, however, that for
purposes of this subclause (i) the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Corporate
Transaction; (ii) the consummation of the sale, transfer or disposition by the
Company of all or substantially all of the Company’s assets; (iii) the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; (iv) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company) or (v) a change in the effective control of
the Company that occurs on the date that a majority of members of the Board is
replaced during any twelve (12) month period by members of the Board whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purpose of this
subclause (v), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Corporate Transaction. For purposes of this definition,
Persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company. Notwithstanding the
foregoing, to the extent that any amount constituting deferred compensation (as
defined in Section 409A of the Code) would become payable under this Plan by
reason of a Corporate Transaction, such amount shall become payable only if the
event constituting a Corporate Transaction would also qualify as a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, each as defined within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and IRS guidance that has
been promulgated or may be promulgated thereunder from time to time.
Notwithstanding the foregoing, a Corporate Transaction shall not be deemed to
result from any transaction precipitated by the Company’s insolvency,
appointment of a conservator, or determination by a regulatory agency that the
Company is insolvent, nor from any transaction




--------------------------------------------------------------------------------




the sole purpose of which is to change the state of the Company’s incorporation
or to create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.
28.12. “Director” means a member of the Board.
28.13. “Disability” means in the case of ISOs, total and permanent disability as
defined in Section 22(e)(3) of the Code and in the case of other Awards, that
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.
28.14. “Dividend Equivalent Right” means the right of a Participant, granted at
the discretion of the Committee or as otherwise provided by the Plan, to receive
a credit for the account of such Participant in an amount equal to the cash
dividends paid on one Share for each Share represented by an Award held by such
Participant.
28.15. “Effective Date” means the date the Plan is approved by the stockholders
of the Company which shall be within twelve (12) months of the approval of the
Plan by the Board.
28.16. “Employee” means any person, including officers and Directors, providing
services as an employee to the Company or any Parent, Subsidiary or Affiliate.
Neither service as a Director nor payment of a director’s fee by the Company
will be sufficient to constitute “employment” by the Company.
28.17. “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.
28.18. “Exchange Program” means a program pursuant to which (i) outstanding
Awards are surrendered, cancelled or exchanged for cash, the same type of Award
or a different Award (or combination thereof) or (ii) the exercise price of an
outstanding Award is increased or reduced.
28.19. “Exercise Price” means, with respect to an Option, the price at which a
holder may purchase the Shares issuable upon exercise of an Option and with
respect to a SAR, the price at which the SAR is granted to the holder thereof.
28.20. “Fair Market Value” means, as of any date, the value of a Share
determined as follows:
(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;
(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Committee deems reliable; or
(c) if none of the foregoing is applicable, by the Board or the Committee in
good faith.
28.21. “Insider” means an officer or director of the Company or any other person
whose transactions in the Company’s Common Stock are subject to Section 16 of
the Exchange Act.
28.22. “IRS” means the United States Internal Revenue Service.
28.23. “Non-Employee Director” means a Director who is not an Employee of the
Company or any Parent or Subsidiary.
 
28.24. “Option” means an award of an option to purchase Shares pursuant to
Section 5.
28.25. “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
28.26. “Participant” means a person who holds an Award under this Plan.
28.27. “Performance Award” means cash or stock granted pursuant to Section 10 or
Section 12 of this Plan.
28.28. “Performance Factors” means any of the factors selected by the Committee
and specified in an Award Agreement, from among the following objective
measures, either individually, alternatively or in any combination, applied to
the Company as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre-established
target, to determine whether the performance goals established by the Committee
with respect to applicable Awards have been satisfied:
(a) Profit Before Tax;
(b) Billings;
(c) Revenue;




--------------------------------------------------------------------------------






(d) Net revenue;
(e) Earnings (which may include earnings before interest and taxes, earnings
before taxes, and net earnings, or as otherwise adjusted);
(f) Operating income;
(g) Operating margin;
(h) Operating profit;
(i) Controllable operating profit, or net operating profit;
(j) Net Profit;
(k) Gross margin;
(l) Operating expenses or operating expenses as a percentage of revenue;
(m) Net income;
(n) Earnings per share;
(o) Total stockholder return;
 
(p) Market share;
(q) Return on assets or net assets;
(r) The Company’s stock price;
(s) Growth in stockholder value relative to a pre-determined index;
(t) Return on equity;
(u) Return on invested capital;
(v) Cash Flow (including free cash flow or operating cash flows)
(w) Cash conversion cycle;
(x) Economic value added;
(y) Individual confidential business objectives;
(z) Contract awards or backlog;
(aa) Overhead or other expense reduction;
(bb) Credit rating;
(cc) Strategic plan development and implementation;
(dd) Succession plan development and implementation;
(ee) Improvement in workforce diversity;
(ff) Customer indicators;
(gg) New product invention or innovation;
(hh) Attainment of research and development milestones;
(ii) Improvements in productivity;
(jj) Bookings;
(kk) Attainment of objective operating goals and employee metrics; and
(ll) Any other metric that is capable of measurement as determined by the
Committee.




--------------------------------------------------------------------------------




 
28.29. “Performance Period” means the period of service determined by the
Committee, not to exceed five (5) years, during which years of service or
performance is to be measured for the Award.
28.30. “Performance Share” means an Award granted pursuant to Section 10 or
Section 12 of this Plan.
 
28.31. “Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.
28.32. “Person” shall have the meaning as such term is used in Sections 13(d)
and 14(d) of the Exchange Act.
28.33. “Plan” means this DexCom, Inc. 2015 Equity Incentive Plan, as amended.
28.34. “Purchase Price” means the price to be paid for Shares acquired under
this Plan, other than Shares acquired upon exercise of an Option or SAR.
28.35. “Restricted Stock Award” means an award of Shares pursuant to Section 6
or Section 12 of this Plan, or issued pursuant to the early exercise of an
Option.
28.36. “Restricted Stock Unit” means an Award granted pursuant to Section 9 or
Section 12 of this Plan.
28.37. “SEC” means the United States Securities and Exchange Commission.
28.38. “Securities Act” means the United States Securities Act of 1933, as
amended.
28.39. “Service” shall mean service as an Employee, Consultant, Director or
Non-Employee Director, to the Company or a Parent, Subsidiary or Affiliate of
the Company, subject to such further limitations as may be set forth in this
Plan or the applicable Award Agreement. An Employee will not be deemed to have
ceased to provide Service in the case of (i) medical leave, (ii) military leave,
or (iii) any other leave of absence approved by the Company. In the case of any
Employee on an approved leave of absence, Awards shall not vest during such
leave of absence, except as may be required by applicable Law. At such time as
such Employee returns to regular and continuous service with the Company
following the leave of absence, the vesting schedule applicable to the Awards
shall recommence, with the total period of the vesting schedule extended by a
number of days equal to the total number of days of Employee’s leave of absence,
except that in no event may an Award be exercised after the expiration term set
forth in the Award Agreement. Similarly, if Employee’s schedule reduces to a
less than a full-time service arrangement, Awards shall vest on a
proportionately and commensurately slower schedule, except that in no event may
an Award be exercised after the expiration term set forth in the Award
Agreement. No fractional shares may be issued. In the event of military leave,
if required by applicable laws, vesting shall continue for the longest period
that vesting continues under any other statutory or Company approved leave of
absence and, upon a Participant’s returning from military leave (under
conditions that would entitle him or her to protection upon such return under
the Uniform Services Employment and Reemployment Rights Act), he or she shall be
given vesting credit with respect to Awards to the same extent as would have
applied had the Participant continued to provide services to the Company
throughout the leave on the same terms as he or she was providing services
immediately prior to such leave. Except as set forth in this Section 28.39, an
employee shall have terminated employment as of the date he or she ceases to
provide Services (regardless of whether the termination is in breach of local
employment laws or is later found to be invalid) and employment shall not be
extended by any notice period or garden leave mandated by local law, provided
however, that a change in status from an employee to a consultant or advisor
shall not terminate the service provider’s Service, unless determined by the
Committee, in its discretion. The Committee will have sole discretion to
determine whether a Participant has ceased to provide Services and the effective
date on which the Participant ceased to provide Services.


28.40. “Shares” means shares of the Company’s Common Stock and the common stock
of any successor security.
28.41. “Stock Appreciation Right” means an Award granted pursuant to Section 8
or Section 12 of this Plan.
28.42. “Stock Bonus” means an Award granted pursuant to Section 7 or Section 12
of this Plan.
28.43. “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.
28.44. “Treasury Regulations” means regulations promulgated by the United States
Treasury Department.
28.45. “Unvested Shares” means Shares that have not yet vested or are subject to
a right of repurchase in favor of the Company (or any successor thereto).




